8/21/2019                Case 1:19-mc-00401-AT        Document
                                        AlixPartners completes       3-3of Zolfo
                                                               acquisition Filed   08/29/19
                                                                                 Cooper            Page 1 of 3
                                                                                        Europe | AlixPartners




   PRESS RELEASE


   AlixPartners completes acquisition of Zolfo Cooper Europe
   FEBRUARY 2015




   FURTHER TO THE ANNOUNCEMENT OF FEBRUARY 16, 2015, ALIXPARTNERS LLP, THE
   GLOBAL BUSINESS-ADVISORY FIRM, TODAY ANNOUNCES THE COMPLETION OF THE
   ACQUISITION OF THE BUSINESS AND ASSETS OF ZOLFO COOPER EUROPE.


   (February 23, 2015) – Further to the announcement of February 16, 2015, AlixPartners LLP, the
   global business-advisory firm, today announces the completion of the acquisition of the business
   and assets of Zolfo Cooper Europe.


   This exciting acquisition significantly expands AlixPartners’ UK and continental European practice.
   Zolfo Cooper Europe brings to AlixPartners its full operation of approximately 200 senior
   professionals, including 19 Managing Directors, drawn from its distinct but complementary
   Advisory Services and Restructuring Services practices. Operating from offices in London,
   Birmingham, Leeds, Manchester, and Glasgow the arrival of the Zolfo Cooper team significantly
   enhances AlixPartners' UK and European footprint creating a regional practice of close to 600
   people.


   The integration of the two businesses continues as planned. Zolfo Cooper Europe will be
   rebranded AlixPartners effective from today, February 23, 2015, across all its offices and practice
   areas.


   Fred Crawford, CEO of AlixPartners, said: “We are delighted to have today completed the purchase
   of Zolfo Cooper Europe, reinforcing our position as the pre-eminent global turnaround and
   restructuring group. The mutual attraction between our two firms is based on similarities in culture
   and commitment, and a common ethos to answer to our clients’ most urgent challenges, finding
   solutions where none seem to exist. Together, we offer a powerful suite of services to companies
   that need quick results to protect, preserve, and grow shareholder value.”

https://www.alixpartners.com/media-center/press-releases/alixpartners-completes-acquisition-zolfo-cooper-europe/   1/3
8/21/2019                Case 1:19-mc-00401-AT        Document
                                        AlixPartners completes       3-3of Zolfo
                                                               acquisition Filed   08/29/19
                                                                                 Cooper            Page 2 of 3
                                                                                        Europe | AlixPartners



   “At a time when many companies are facing a challenging future, bringing together Zolfo Cooper
   Europe and AlixPartners is great news for our clients, creating the largest turnaround and
   restructuring group in Europe, and expanding the accessibility of our complimentary services
   across the UK in pursuit of helping our clients solve their most critical problems,” added Simon
   Freakley, previously CEO of Zolfo Cooper Europe.


   Eversheds LLP, Gibson, Dunn & Crutcher LLP and Olswang LLP provided legal advice to
   AlixPartners. Macfarlanes LLP advised Zolfo Cooper Europe.



   About AlixPartners
   AlixPartners is a leading global business advisory firm of results-oriented professionals who
   specialize in creating value and restoring performance. AlixPartners people thrive on the ability to
   make a difference in high-impact situations and deliver sustainable, bottom-line results. The firm’s
   expertise covers a wide range of businesses and industries whether they are healthy, challenged,
   or distressed. Since 1981, the business has taken a unique, small-team, action-oriented approach
   to helping corporate boards and management, law firms, investment banks and investors respond
   to critical business issues. AlixPartners’ UK and European offices are located in Birmingham,
   Glasgow, Leeds, Manchester, London-City, London-West End, Dusseldorf, Milan, Munich, Paris, and
   Zurich. For more information, visit www.alixpartners.com.



   Notes to editors
   The name Zolfo Cooper and the ZC brand device are the properties of Zolfo Cooper US provided
   under license to the Zolfo Cooper global network. Zolfo Cooper US, Zolfo Cooper Caribbean and
   Zolfo Cooper Hong Kong were not part of this transaction and remain in Zolfo Cooper’s global
   network.



   New services
   The arrival of Zolfo Cooper brings approximately 200 restructuring and advisory professionals to
   AlixPartners’ existing EMEA practice whilst their network of offices significantly grows our footprint
   in the UK. Operating as one firm under the AlixPartners brand the team will enhance our business
   in both the Transaction & Restructuring Services and Financial Advisory Services communities.


   To learn more about the new people, skills and experience this exciting transaction brings please
   contact the AlixPartners Managing Directors shown below.


   TRS - Restructuring advisory, contingency planning and formal insolvency - Simon Appell



https://www.alixpartners.com/media-center/press-releases/alixpartners-completes-acquisition-zolfo-cooper-europe/   2/3
8/21/2019        Case 1:19-mc-00401-AT         Document
                                 AlixPartners completes       3-3of Zolfo
                                                        acquisition Filed   08/29/19
                                                                          Cooper            Page 3 of 3
                                                                                 Europe | AlixPartners

   FAS - Corporate Finance and Debt Advisory - Paul Hemming


   FAS - Forensic and Litigation Support - Diane Hughes


   FAS - Pensions Advisory - Gary Squires




https://www.alixpartners.com/media-center/press-releases/alixpartners-completes-acquisition-zolfo-cooper-europe/   3/3
